Electronically Filed
                                                     Supreme Court
                                                     26517
                                                     22-FEB-2011
                                                     08:35 AM


                            NO. 26517

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                   RONALD G.S. AU, Respondent.

----------------------------------------------------------------

     IN RE APPLICATION FOR REINSTATEMENT OF RONALD G.S. AU,
                           Petitioner.


         (ODC 95-242-4701, ODC 97-213-5407, 98-064-5555)

                  ORDER DENYING RECONSIDERATION
              (By: Recktenwald, C.J., Nakayama, J.,
     Circuit Judge Crandall in place of Acoba, J., recused,
      Circuit Judge Trader in place of Duffy, J., recused,
    and Circuit Judge McKenna, assigned by reason of vacancy)

          Upon consideration of Petitioner Ronald G.S. Au’s
motion for reconsideration of the Supreme Court’s January 10,
2011 order denying Respondent Au’s application for reinstatement,
the memorandum, exhibits, and declaration in support thereof, and
the record, it is clear that Respondent Au was not charged with
unauthorized practice of law under HRS §§ 605-2 and 605-14, but
was confronted with evidence he practiced while suspended, a
violation of Rule 2.17(a) of the Rules of the Supreme Court of
the State of Hawai#i (RSCH), and could not therefore prove
compliance with all applicable disciplinary orders and rules, as
required by RSCH Rule 2.16.   The record is replete with
Respondent Au’s arguments on the subject, contrary to his
contentions on reconsideration about notice and opportunity to be
heard.   Therefore,
           IT IS HEREBY ORDERED that the motion is denied.
           DATED: Honolulu, Hawai#i, February 22, 2011.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Virginia L. Crandall
                               /s/ Rom A. Trader
                               /s/ Sabrina S. McKenna




                                 2